Order filed January 3, 2014




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00732-CV
                                    ____________

                           DAVID J. POWERS, Appellant

                                        V.

  TEXAS WORKFORCE COMMISSION, STEPHANIE A. BREWSTER,
      JOYCE A. GREEN, MICHAEL A. MCNAIR AND CHAD WALL,
                           Appellees


                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-29928

                                    ORDER

      Appellant’s brief was due December 2, 2013. No brief or motion for
extension of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before
February 3, 2014, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).
PER CURIAM